Title: From John Adams to John Neilson, 31 October 1797
From: Adams, John
To: Neilson, John



Gentlemen
East Chester October 31st 1797

Least there should be any misunderstanding relative to the Rime of my being at New Brunswick, I think it necessary to inform you that it is my Intention to be in your City before two oclock on Wednesday next Week, that is on the Eighth of November, and on that Day I should be happy to accept of the inhabitants polite and obliging Invitation of the Inhabitants of your City, The Weather, at this Season of the year is So precarious that I wish to be on my Way to Philadelphia, as early in the Week as may be convenient, and for that reason among others I have fixed on Wednesday in preference to Thursday.—I am with great / Respect Gentlemen your most / Obliged and Obedient humble / Servant

John Adams